ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-11-22_ORD_01_NA_03_EN.txt.                      391 	




                               DECLARATION OF JUDGE AD HOC DUGARD



                       1. I have voted in favour of the Order and fully support the measures
                     contained in the Order. There is, however, one issue that was not dealt
                     with in the Order, which I believe should have received attention. This is
                     the question of Costa Rica’s access to the disputed territory by means of
                     the San Juan River to enable it to take appropriate measures relating to
                     the two new caños if, after consultation with the Secretariat of the Ramsar
                     Convention, and after giving notice to Nicaragua, it considers it neces-
                     sary to take such measures to prevent irreparable prejudice to the envi-
                     ronment of the disputed territory. In my view this matter should have
                     been addressed as it is clear that there is no agreement between the Parties
                     on this subject and without proper regulation it could lead to conflict.

                        2. In the proceedings Nicaragua made it clear that it regards the
                     San Juan River as being subject to its absolute sovereignty and jurisdic-
                     tion except for the right that Costa Rica enjoys to navigate it for the
                     “purposes of commerce” in terms of the Treaty of Limits of 1858. Relying
                     on the decision of the Court in the Dispute regarding Navigational and
                     Related Rights (Costa Rica v. Nicaragua) (Judgment, I.C.J. Reports 2009,
                     p. 213), Nicaragua declared that it would not allow Costa Rica access to
                     the San Juan River in order to carry out remediation work on the
                     two caños in the disputed territory. At the same time it argued that the
                     Court could not order provisional measures permitting Costa Rica to
                     navigate on the San Juan River in order to gain access to the disputed
                     territory on the grounds that this would impugn the territorial sover-
                     eignty of Nicaragua over the San Juan River.
                        3. Costa Rica, on the other hand, argued that the only way of reaching
                     the disputed territory in order to carry out remediation work was by
                     means of the San Juan River. It maintained that the terrain made it prac-
                     tically impossible to reach the two new caños by land or helicopter.
                     Costa Rica argued that navigation on the San Juan River for the purpose
                     of gaining access to the new caños would not prejudge the positions of the
                     Parties pendente lite and pose no problem for Nicaragua.
                        4. In these circumstances I believe that the Court should in its Order
                     have regulated Costa Rica’s access to the two new caños in the disputed
                     territory, if necessary by making provision for it to use the San Juan River.
                     Instead provisional measure 2 (E) allows Costa Rica to “take appropriate
                     measures related to the new caños, to the extent necessary to prevent
                     irreparable prejudice to the environment of the disputed territory” with-
                     out any indication as to how this may be done. The only limitation
                     imposed on Costa Rica in taking these measures is that it “shall avoid

                     41




5 Ord 1051.indb 78                                                                                   24/06/14 15:58

                     392 	 certain activities ; construction of a road (decl. dugard)

                     any adverse effects on the San Juan River”. In effect this leaves it open to
                     Costa Rica to access the new caños in the disputed territory by sea, land,
                     air or river.


                       5. The uncertainty relating to access to the two new caños is aggra-
                     vated by the fact that it is not clear that the decision of the Court in the
                     Dispute regarding Navigational Rights (I.C.J. Reports 2009, p. 213) imposes
                     an absolute prohibition on Costa Rica’s right to navigate the
                     San Juan River for purposes other than commerce. There is language in
                     the decision which suggests that the protection of the environment should
                     be considered in interpreting the legal régime to govern navigation on the
                     San Juan River and that Nicaragua should not regulate navigation in an
                     unreasonable manner. The Court makes it clear that the protection of the
                     environment is a “legitimate purpose” to consider in regulating traffic on
                     the San Juan River (ibid., p. 250, paras. 88‑89 ; p. 261, para. 127). More-
                     over, it stated that the power of Nicaragua to regulate the exercise by
                     Costa Rica of its right to freedom of navigation under the 1858 Treaty of
                     Limits “is not unlimited, being tempered by the rights and obligations of
                     the Parties” (ibid., p. 249, para. 87) and that any such regulation “must
                     not be unreasonable, which means that its negative impact on the exercise
                     of the right in question must not be manifestly excessive when measured
                     against the protection afforded to the purpose invoked” (ibid., pp. 249‑250,
                     para. 87 (5)). It may therefore be persuasively argued that it would be
                     unreasonable for Nicaragua to prevent Costa Rica from using the
                     San Juan River to gain access to the new caños to carry out remediation
                     work on the grounds that the protection of the environment is a “legiti-
                     mate purpose” for regulating traffic on the river. The legitimacy of such a
                     purpose and the reasonableness of such action might be seen to be a nec-
                     essary consequence of the illegality of Nicaragua’s construction of two
                     new caños in an environmentally protected area.



                        6. In these circumstances it might have been wise for the Court to have
                     ordered that Nicaragua should not obstruct Costa Rica’s free access to
                     the two new caños by means of the San Juan River, along the lines of its
                     Order by way of provisional measures to Thailand not to obstruct the
                     free access of Cambodians to the Temple of Preah Vihear (Request for
                     Interpretation of the Judgment of 15 June 1962 in the Case concerning the
                     Temple of Preah Vihear (Cambodia v. Thailand) (Cambodia v. Thailand),
                     Provisional Measures, Order of 18 July 2011, I.C.J. Reports 2011 (II),
                     p. 555, para. 69 (2)).
                        7. The subject of how Costa Rica is to gain access to the disputed ter-
                     ritory if it considers it necessary to take appropriate measures to prevent
                     irreparable prejudice to the environment as a result of the construction of
                     the two new caños remains unsettled. The fact that Costa Rica is required

                     42




5 Ord 1051.indb 80                                                                                  24/06/14 15:58

                     393 	 certain activities ; construction of a road (decl. dugard)

                     to give prior notice of its intention relating to the taking of any such mea-
                     sures to Nicaragua provides some assurance that this process will be con-
                     ducted peacefully. This is, however, a matter for the exercise of restraint
                     on the part of both Parties. Both Nicaragua and Costa Rica attach great
                     importance to the protection of the environment of the disputed territory.
                     This should be the guiding and paramount interest on the part of both
                     Parties in respect of any remediation works on the new caños.


                                                                     (Signed) John Dugard.




                     43




5 Ord 1051.indb 82                                                                                   24/06/14 15:58

